Name: COMMISSION REGULATION (EEC) No 1644/93 of 28 June 1993 amending Regulation (EEC) No 3734/92 as regards the time limit for notification to the Commission of quantities of fruit and vegetables originating in Greece covered by admissible applications
 Type: Regulation
 Subject Matter: political geography;  plant product;  Europe;  trade policy;  organisation of transport
 Date Published: nan

 29 . 6. 93 Official Journal of the European Communities No L 157/17 COMMISSION REGULATION (EEC) No 1644/93 of 28 June 1993 amending Regulation (EEC) No 3734/92 as regards the time limit for notification to the Commission of quantities of fruit and vegetables originating in Greece covered by admissible applications HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 3734/92, 'Not later than three months after . . .' is replaced by 'Not later than five months after . . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3438/92 of 23 November 1992 on special measures applying to consignments of certain fresh fruit and vegetables origina ­ ting in Greece ('), and in particular Article 3 thereof, Whereas Article 3 of Commission Regulation (EEC) No 3734/92 (2) laying down detailed rules for the application of Regulation (EEC) No 3438/92 sets a three ­ month time limit for notification to the Commission of the overall quantities of products covered by admissible applications ; whereas this time limit does not enable the competent Greek authorities to effect the necessary scru ­ tiny and should therefore be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 350 , 1 . 12. 1992, p . 1 . (2) OJ No L 380, 24. 12. 1992, p . 19 .